Patchett, J. This matter is before the Court upon the joint stipulation of the parties hereto. This claim sounds in tort and is brought pursuant to section 8(d) of the Court of Claims Act. Ill. Rev. Stat. 1985, ch. 37, par. 439.8(d). On or about July 4, 1985, a tractor operated by an inmate of Stateville Correctional Center struck Claimant’s automobile at a location just outside the prison ¿remises. At the time of the incident, said inmate was engaged in certain work at the request and direction of Respondent. As a result of this incident, Claimant sustained damage to his automobile. We note that the parties hereto have agreed to a settlement of this claim and that Respondent agrees to the entry of an award in favor of Claimant in the amount of three hundred one dollars and seventy-seven cents ($301.77). Based on the foregoing, Claimant, Craig Randich, is hereby awarded the sum of three hundred one dollars and seventy-seven cents ($301.77), in full and final satisfaction of this claim.